DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2019/0172041).1 2	Regarding claim 1, Hill teaches a kiosk, comprising:	a housing defining a front surface (housing in Figs. 2-3);	a barcode reader module positioned within the housing, the barcode reader module including an imaging assembly having a first field-of-view that extends through a window in the housing and defines a product scanning region (paragraph 0059: sensor 155 serves as a barcode reader);	a first vision camera positioned within the housing above and in general vertical alignment with the barcode reader module and having a second field-of-view facing generally downward and intersecting the first field-of-view of the barcode reader module within the product scanning region (paragraph 0057: OCR system 135);	a second vision camera positioned within the housing below and in general vertical alignment with the imaging assembly of the barcode reader module and having a third field-of-view facing generally upward and intersecting the first field-of-view of the barcode reader module and the second field-of-view of the first vision camera within the product scanning region (paragraph 0056: vision module 130); and	a central processing unit positioned within the housing and operatively connected to the barcode reader module, the first vision camera, and the second vision camera, the central processing unit configured to decode barcodes captured by the barcode reader module and perform advanced processing of images received from the first vision camera and the second vision camera (paragraph 0055: processor 115).	Regarding claim 2, Hill teaches the second vision camera is part of the barcode reader module (paragraph 0056: vision module 130).	Regarding claim 3, Hill teaches performing advanced processing of images received from the first and second vision cameras comprises at least one of facial recognition, object recognition, and gesture recognition (paragraphs 0056 & 0065).	Regarding claim 6, Hill teaches the lower boundary of the second field-of-view of the first vision camera is substantially parallel to the front surface of the housing (Figs. 2-3).	Regarding claim 7, Hill teaches the housing has a upper portion that extends outward past the front surface of the housing and the first vision camera is positioned within the upper portion of the housing with at least a portion of the first vision camera located forward of the front surface of the housing (Figs. 2-3).	Regarding claim 11, Hill teaches a payment terminal, wherein the second field-of-view of the first vision camera is wide enough to encompass an area directly in front of the payment terminal (paragraph 0092).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Feldman, et al. (US 2015/0019009, herein Feldman).3 4	Regarding claim 9, Hill teaches the kiosk of claim 1, as discussed above.	Hill does not explicitly teach  the first and second vision cameras are 2 megapixel color cameras.	Feldman teaches a 2 megapixel camera (see table after paragraph 0368: a 2.0 megapixel camera).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hill and Feldman so that each camera in Hill is 2.0 megapixels, because higher resolution cameras decrease the likelihood of poor imaging.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Beane (US 2003/0163388).5 6	Regarding claim 10, Hill teaches the kiosk of claim 1, as discussed above.	Hill does not explicitly teach a printer positioned within the housing above and in general vertical alignment with the barcode reader module and a display module positioned above and in general vertical alignment with the barcode reader module.	Beane teaches a printer positioned within the housing above and in general vertical alignment with the barcode reader module and a display module positioned above and in general vertical alignment with the barcode reader module (Fig. 1: printer 36).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hill and Beane so that the printer is arranged as claimed, because such a combination aids the user in operation of the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,216,793 (herein the ‘793 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.	For example, both claim 1 of the instant application and claim 1 of the ‘793 patent recite limitations regarding a housing, a barcode reader, vision camera, and central processing unit. As a result, the claims of the ‘793 patent may either anticipate the instant claims or render those claims obvious. MPEP §§ 804(II)(B)(1)-(2).
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.7
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.8
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 Also cited in Applicant’s IDS dated 4/8/22.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 Also cited in Applicant’s IDS dated 4/8/22.
        5 In addition to the cited paragraphs, please see also the associated figures.
        6 Also cited in Applicant’s IDS dated 4/8/22.
        7 This also is dependent on resolutions of the double patenting rejection above.
        8 The Examiner can also be reached at matthew.mikels@uspto.gov.